                                     UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF SOUTH CAROLINA
                                          ROCK HILL DIVISION

    James R. Rose,                            )                     Civil Action No.: 0:18-cv-03315-RBH
                                              )
           Plaintiff,                         )
                                              )
    v.                                        )                     ORDER
                                              )
    South Carolina Department of Corrections, )
                                              )
           Defendant.                         )
    ____________________________________)

           Plaintiff James R. Rose, a state prisoner proceeding pro se, filed this action alleging the South

    Carolina Department of Corrections (“Defendant”) is preventing him from practicing Rastafarianism

    by not allowing him to grow dreadlocks and use marijuana. The matter is before the Court for

    consideration of Defendant’s objections to the Report and Recommendation (“R & R”) of United States

    Magistrate Judge Paige J. Gossett, who recommends denying Plaintiff’s motion for summary judgment

    and granting Defendant’s motion for summary judgment.1 See ECF Nos. 69 & 71.

                                                      Legal Standards

    I.     Review of the R & R

           The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

    de novo review of those portions of the R & R to which specific objections are made, and it may accept,

1
         The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule
73.02 (D.S.C.). The Court is mindful of its duty to liberally construe Plaintiff’s pro se filings. See Erickson v.
Pardus, 551 U.S. 89, 94 (2007) (recognizing “[a] document filed pro se is to be liberally construed” (internal
quotation marks omitted)). But see United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012) (“Although courts
must liberally construe the claims of pro se litigants, the special judicial solicitude with which a district court should
view pro se filings does not transform the court into an advocate.” (internal citations, quotation marks, ellipsis, and
brackets omitted)).
reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

to which objections have been filed. Id. However, the Court need not conduct a de novo review when

a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

718 F.2d 198, 199–200 (4th Cir. 1983).

II.    Summary Judgment

       Summary judgment is appropriate when no genuine issue of material fact exists and the moving

party is entitled to judgment as a matter of law. Reyazuddin v. Montgomery Cty., Md., 789 F.3d 407,

413 (4th Cir. 2015); see Fed. R. Civ. P. 56(a) (“The court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.”). “A party asserting that a fact cannot be or is genuinely disputed must support the

assertion by: (A) citing to particular parts of materials in the record . . . ; or (B) showing that the

materials cited do not establish the absence or presence of a genuine dispute, or that an adverse party

cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). The facts and

inferences to be drawn from the evidence must be viewed in the light most favorable to the non-moving

party, Reyazuddin, 789 F.3d at 413, but the Court “cannot weigh the evidence or make credibility

determinations.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015).


                                                   2
           Moreover, “the mere existence of some alleged factual dispute between the parties will not

    defeat an otherwise properly supported motion for summary judgment; the requirement is that there be

    no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). “A

    dispute of material fact is ‘genuine’ if sufficient evidence favoring the non-moving party exists for the

    trier of fact to return a verdict for that party.” Seastrunk v. United States, 25 F. Supp. 3d 812, 814

    (D.S.C. 2014). A fact is “material” if proof of its existence or nonexistence would affect disposition

    of the case under the applicable law. Anderson, 477 U.S. at 248.

           At the summary judgment stage, “the moving party must demonstrate the absence of a genuine

    issue of material fact. Once the moving party has met his burden, the nonmoving party must come

    forward with some evidence beyond the mere allegations contained in the pleadings to show that there

    is a genuine issue for trial.” Baber v. Hosp. Corp. of Am., 977 F.2d 872, 874–75 (4th Cir. 1992)

    (internal citation omitted). Summary judgment is not warranted unless, “from the totality of the

    evidence, including pleadings, depositions, answers to interrogatories, and affidavits, the [C]ourt

    believes no genuine issue of material fact exists for trial and the moving party is entitled to judgment

    as a matter of law.” Whiteman v. Chesapeake Appalachia, L.L.C., 729 F.3d 381, 385 (4th Cir. 2013);

    see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

                                                   Discussion

           Plaintiff filed his complaint in this federal Court, alleging Defendant is violating his rights under

    the Free Exercise Clause of the First Amendment and the Religious Land Use and Institutionalized

    Persons Act of 20002 (“RLUIPA”) by not allowing him to grow dreadlocks and use marijuana as part

    of his Rastafarian religion. See ECF No. 1. Plaintiff and Defendant have filed cross-motions for


2
           42 U.S.C. §§ 2000cc through 2000cc–5.

                                                        3
    summary judgment. See ECF Nos. 40 & 41. The Magistrate Judge recommends denying Plaintiff’s

    motion and granting Defendant’s motion. See R & R [ECF No. 69]. Defendant has filed objections to

    the R & R. See ECF No. 71.3

           In the R & R, the Magistrate Judge addresses Plaintiff’s two claims—(1) a First Amendment

    claim under 42 U.S.C. § 1983 and (2) a RLUIPA claim—for which he seeks monetary damages and

    injunctive relief.4 See R & R at pp. 1, 15. The Magistrate Judge first concludes that (1) the Eleventh

    Amendment bars Plaintiff’s damages claims but not his injunctive claims,5 (2) Defendant is not a

    “person” amenable to suit under § 1983, (3) Plaintiff failed to exhaust his administrative remedies as

    to his marijuana-use claim,6 and (4) Plaintiff’s only remaining claims are that Defendant’s grooming



3
          Plaintiff has not filed objections to the R & R or a response to Defendant’s objections.
4
          The Magistrate Judge notes that Plaintiff attempts to raise two additional claims in his motion for summary
judgment (an Eighth Amendment excessive force claim and a Fourteenth Amendment equal protection claim). See
R & R at p. 15. The Magistrate Judge concluded neither claim is properly before the Court, id. at pp. 15–16, and
Plaintiff has not objected.
5
          Notably, the Magistrate Judge concludes that “Plaintiff’s claim for injunctive relief is not necessarily barred
by the Eleventh Amendment.” Id. at p. 4 (citing Ex Parte Young, 209 U.S. 123 (1908), which permits suits for
prospective injunctive relief against state officials acting in violation of federal law)). However, as Defendant points
out, the Ex Parte Young exception to the Eleventh Amendment does not apply because Plaintiff’s complaint does
not name as defendants any officials of the State of South Carolina. See, e.g., Lee-Thomas v. Prince George’s Cty.
Pub. Sch., 666 F.3d 244, 249 (4th Cir. 2012) (noting the Ex Parte Young exception is “inapplicable here, because
the complaint does not name as defendants any officials of the State of Maryland”).
6
           The Magistrate Judge concludes that “review from the South Carolina Administrative Law Court (‘ALC’)
is generally part of the available administrative remedies an inmate must exhaust.” R & R at p. 6. The Court notes
it reached the opposite conclusion in King v. McPherson, No. 0:15-CV-2358-RBH, 2017 WL 490111, at *4 (D.S.C.
Feb. 6, 2017) (holding the plaintiff did not need to appeal to the ALC to exhaust his administrative remedies under
the Prison Litigation Reform Act (collecting cases)), aff’d, 690 F. App’x 123 (4th Cir. 2017). However, Plaintiff has
not objected, and the Magistrate Judge’s conclusion is not clearly erroneous, see Diamond, 416 F.3d at 315 (stating
a district court need only review for clear error absent a timely filed objection), because other judges in this district
have determined appeal to the ALC is necessary for exhaustion. See, e.g., McFadden v. Westley, No.
0:12-cv-02392-JMC, 2014 WL 4104714, at *2, 5 (D.S.C. Aug. 19, 2014) (“[T]he Administrative Law Court is part
of the available administrative remedies that an inmate must exhaust.”), aff’d, 590 F. App’x 285 (4th Cir. 2015);
Maradiaga v. Bethea, No. 4:08-cv-00226-PMD, 2009 WL 2829900, at *3 (D.S.C. Sept. 1, 2009) (same), aff’d, 363
F. App’x 987 (4th Cir. 2010). In any event, Plaintiff failed to exhaust his administrative remedies as to his marijuana-
use claim because he did not file any prison grievances concerning marijuana.

                                                                4
    policy violates RLUIPA and the First Amendment, for which Plaintiff seeks injunctive relief. Id. at pp.

    3–7. The Magistrate Judge then addresses both the RLUIPA claim and the § 1983 First Amendment

    claim (relating to Defendant’s grooming policy) on the merits. See id. at pp. 7–15.

            Defendant’s objections only concern Plaintiff’s § 1983 First Amendment claim. See ECF No.

    71. Defendant argues injunctive or prospective relief is not available under § 1983 because (1) it is not

    a “person” within the meaning of § 1983 and (2) the Eleventh Amendment bars all relief for this claim.

    Id. at p. 2. The Court will begin and end with Defendant’s first argument.7

            “Section 1983 provides that ‘[e]very person,’ who, under color of state law causes the violation

    of another’s federal rights shall be liable to the party injured by his conduct.” Owens v. Baltimore City

    State’s Attorneys Office, 767 F.3d 379, 402 (4th Cir. 2014) (quoting 42 U.S.C. § 1983). “Under 42

    U.S.C. § 1983, a plaintiff must establish three elements to state a cause of action: (1) the deprivation

    of a right secured by the Constitution or a federal statute; (2) by a person; (3) acting under color of state

    law.” Jenkins v. Medford, 119 F.3d 1156, 1159–60 (4th Cir. 1997) (en banc) (emphasis added).



7
           “[T]he scope of the Eleventh Amendment and the scope of § 1983 are . . . separate issues.” Will v. Michigan
Dep’t of State Police, 491 U.S. 58, 66 (1989). However, when “the defendant asserts both that the federal statute
at issue does not permit a suit against the State and if not, that Eleventh Amendment immunity bars the suit”—as
Defendant does here—“not only is the statutory question logically antecedent to the existence of the Eleventh
Amendment question, but also . . . is virtually identical to the Eleventh Amendment question[.]” Constantine v.
Rectors & Visitors of George Mason Univ., 411 F.3d 474, 482 (4th Cir. 2005); see Vermont Agency of Nat. Res. v.
U.S. ex rel. Stevens, 529 U.S. 765, 779 (2000) (“The ultimate issue in the statutory inquiry is whether States can be
sued under this statute; and the ultimate issue in the Eleventh Amendment inquiry is whether unconsenting States can
be sued under this statute.”); Strawser v. Atkins, 290 F.3d 720, 729–30 (4th Cir. 2002) (applying Vermont Agency
and deciding a statutory question without reaching the Eleventh Amendment question).
           The Magistrate Judge addressed the Eleventh Amendment question before addressing the § 1983 statutory
question, see R & R at pp. 3–5, but it is “appropriate[] to decide the statutory issue first.” Vermont Agency, 529 U.S.
at 780; see Virginia Dep’t of Corr. v. Jordan, 921 F.3d 180, 187–88 (4th Cir. 2019) (discussing Vermont Agency);
Power v. Summers, 226 F.3d 815, 818 (7th Cir. 2000) (recognizing “the sequence ordained by Vermont Agency”);
Samuel v. Hogan, 2018 WL 1243548, at *4 n.8 (D. Md. Mar. 9, 2018) (“It is not unusual for both defenses [i.e., a
§ 1983-‘person’ defense and an Eleventh Amendment immunity defense] to be raised in a single suit, but when they
are, this creates a ‘chicken-or-the-egg situation for the court—which defense should be addressed first. Because a
determination that a defendant is not a ‘person’ for § 1983 purposes ends the inquiry, the Supreme Court has
instructed that compliance with the ‘person’ requirement of § 1983 must be analyzed first.” (citing Vermont Agency)).

                                                               5
           Neither a State nor its agencies are “persons” within the meaning of § 1983. Will, 491 U.S. at

    64, 70–71; Weller v. Dep’t of Soc. Servs. for City of Baltimore, 901 F.2d 387, 396 (4th Cir. 1990).

    Consequently, “§ 1983 actions do not lie against a State,” and “§ 1983 creates no remedy against a

    State.” Arizonans for Official English v. Arizona, 520 U.S. 43, 69 (1997) (emphasis added). The South

    Carolina Department of Corrections is an agency of the State of South Carolina. See S.C. Code Ann.

    § 24–1–30 (2007). Thus, Defendant is not a “person” within the meaning of § 1983, and Plaintiff

    cannot obtain any relief (injunctive or otherwise) against Defendant under § 1983. The Court will

    dismiss Plaintiff’s § 1983 First Amendment claim in its entirety with prejudice for failure to state a

    claim. See, e.g., Louis v. Spotsylvania Cty., 2017 WL 8786969, at *1 (E.D. Va. Nov. 30, 2017)

    (dismissing the plaintiff’s § 1983 claim against the Commonwealth of Virginia “with prejudice for

    failure to state a claim upon which relief can be granted” because Virginia was not a “person” under

    § 1983), aff’d, 719 F. App’x 283 (4th Cir. 2018).8

           Finally, the Court will modify the R & R to reflect the correct disposition of Plaintiff’s RLUIPA

    claim. The Court will dismiss without prejudice the portion of Plaintiff’s RLUIPA claim seeking

    damages, as the Eleventh Amendment bars such damages.9 See Hong Tang, 782 F. App’x at 255 (“[A]


8
          The Court need not address Defendant’s Eleventh Amendment argument, as indicated in Footnote Seven
and explained in the Vermont Agency line of cases. Nevertheless, the Court notes Defendant is correct that the
Eleventh Amendment bars Plaintiff’s § 1983 First Amendment claim, “regardless of the nature of the relief sought.”
Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Defendant is thus entitled to summary
judgment on both § 1983-personhood and Eleventh Amendment grounds. However, the Court is not dismissing
Plaintiff’s § 1983 claim on Eleventh Amendment grounds, as doing so would require a dismissal without prejudice.
See Hong Tang v. Univ. of Baltimore, 782 F. App’x 254, 255 (4th Cir. 2019) (“[A] dismissal based upon Eleventh
Amendment immunity would be without prejudice. However, dismissal for failure to state a claim . . . would be with
prejudice.” (internal citations omitted)).
9
          See Madison v. Virginia, 474 F.3d 118, 123, 131–33 (4th Cir. 2006) (“[T]he Eleventh Amendment bars
plaintiff’s [RLUIPA] damages claim against the State.”); Allen v. S.C. Dep’t of Corr., No. 3:10-cv-00939-HMH-
JRM, 2011 WL 2193289, at *2 (D.S.C. May 12, 2011) (same), R & R adopted by, 2011 WL 2183623 (D.S.C. June
6, 2011). See also Sossamon v. Texas, 563 U.S. 277, 293 (2011) (“We conclude that States, in accepting federal
funding, do not consent to waive their sovereign immunity to private suits for money damages under RLUIPA

                                                            6
 dismissal based upon Eleventh Amendment immunity would be without prejudice.”). The Court will

 also dismiss without prejudice the portion of Plaintiff’s RLUIPA claim seeking injunctive relief

 regarding marijuana use, as this claim was not administratively exhausted. See, e.g., McClary v. Butler,

 773 F. App’x 148, 149 (4th Cir. 2019) (affirming the district court’s grant of summary judgment and

 dismissal without prejudice of the plaintiff’s complaint for failure to exhaust administrative remedies).

 The Court will dismiss with prejudice the portion of Plaintiff’s RLUIPA claim seeking injunctive relief

 regarding Defendant’s grooming policy, which the Magistrate Judge properly addressed on the merits.10

                                                      Conclusion

         For the foregoing reasons, the Court ADOPTS IN PART AND REJECTS IN PART the

 Magistrate Judge’s R & R [ECF No. 69], DENIES Plaintiff’s motion for summary judgment [ECF No.

 40], and GRANTS Defendant’s motion for summary judgment [ECF No. 41]. The Court DISMISSES

 Plaintiff’s § 1983 First Amendment claim in its entirety with prejudice, DISMISSES the portion of his

 RLUIPA claim seeking damages without prejudice, DISMISSES the portion of his RLUIPA claim

 seeking injunctive relief regarding marijuana use without prejudice, and DISMISSES the portion of

 his RLUIPA claim seeking injunctive relief regarding Defendant’s grooming policy with prejudice. The

 Court DIRECTS the Clerk to enter judgment and close this case.

         IT IS SO ORDERED.

 Florence, South Carolina                                                         s/ R. Bryan Harwell
 January 21, 2020                                                                 R. Bryan Harwell
                                                                                  Chief United States District Judge


because no statute expressly and unequivocally includes such a waiver.”).
10
        See Madison, 474 F.3d at 130–31 (holding the Eleventh Amendment does not bar claims for equitable relief
when a state has voluntarily accepted federal correctional funds); see also Cutter v. Wilkinson, 544 U.S. 709, 716
n.4 (2005) (“Every State . . . accepts federal funding for its prisons.”).

                                                            7
